Citation Nr: 1110759	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-03 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for left knee arthritis.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

The issue of entitlement to service connection for coronary artery disease, to include as due to exposure to Agent Orange has been raised by the record, but is not properly before the Board.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking an initial evaluation in excess of 10 percent for left knee arthritis.  Based upon its review of the Veteran's claims file, the Board finds that there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In this case, the Veteran last underwent a VA examination in conjunction with his claim on appeal in February 2008, over 3 years ago.  At his February 2011 hearing before the Board, the Veteran testified that his left knee completely gave out every one or two weeks.  He also reported severe pain and buckling of his left knee on walking or weight-bearing activities over the last 3 to 4 years.  The Veteran is entitled to a new VA examination where there is evidence, including his statements, that his service-connected left knee disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected left knee disability.  38 C.F.R. §§ 3.326, 3.327 (2010).

Additionally, during the February 2011 Board hearing, the Veteran stated that he is currently receiving treatments for his left knee condition at the VA Medical Center (VAMC) in Hines, Illinois.  He stated that he was last seen about 14 or 15 months previously at the Hines VAMC.  However, a review of the Veteran's claims file revealed that these records are not included in the claims file.  When VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, such documents are thus constructively part of the record before VA, even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The claims file currently contains VA treatment records through November 2008.  Therefore, the RO should request all VA medical treatment records pertaining to the Veteran from November 2008 to the present.

A review of the record also reveals that additional private medical records relating to the Veteran's left knee disability are available in this matter that have not been obtained.  Specifically, the Veteran indicated during his February 2011 Board hearing that he received steroid injections on his left knee at the H. Pain Clinic Center.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his left knee arthritis, to include all relevant records from the Hines VAMC and the H. Pain Clinic Center.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a VA examination to determine the current nature and severity of his service-connected left knee arthritis.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must describe all symptomatology of the Veteran's service-connected left knee disability and all clinical findings must be reported.  All indicated tests and studies, to include active range of motion testing of the left knee, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished with the use of a goniometer.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  

The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected left knee after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion of the left knee.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected left knee disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected knee disability, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected left knee disability.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's left knee, and if so, whether it is slight, moderate, or severe.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, the RO must readjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence submitted without a waiver of RO jurisdiction.  If the benefits on appeal remain denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative, which must address all of the evidence of record since the issue was last adjudicated by the RO.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

